Citation Nr: 1712034	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  07-20 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for right hip arthritis.

3.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for a chest /lung disability.

4.  Entitlement to service connection for a skin disability, claimed as jungle rot.

5.  Entitlement to service connection for hearing loss disability with vertigo.

6.  Entitlement to service connection for PTSD.  

7.  Entitlement to service connection for a right hip disability.  

8.  Entitlement to service connection for a chest/lung disability.  
9.  Entitlement to a rating in excess of 40 percent for service-connected cervical spine disability.  

10.  Entitlement to an initial rating in excess of 10 percent for service-connected right upper extremity disability.

11.  Entitlement to an effective date earlier than February 13, 2006, for the grant of service connection for traumatic brain injury (TBI).

12.  Entitlement to an effective date earlier than October 14, 2010, for the grant of a 30 percent rating for service-connected cervical spine disability. 

13.  Entitlement to an effective date earlier than October 14, 2010, for the grant of service connection for right upper extremity weakness.  

14.  Entitlement to an effective date earlier than January 28, 2009, for the grant of a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, L.B., and J.H.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1972 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  

In a January 2015 decision, the Board found no new and material evidence had been received to reopen service connection claims for PTSD, for arthritis of the right hip, and for a chest/lung disability.  The Veteran appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2016, the Court issued a memorandum decision which vacated the Board's denials of these applications to reopen and remanded those issues to the Board for further adjudication.  

Also in January 2015, the Board remanded the remainder of the issues on appeal for further development.  Those issues have now been returned to the Board.  

In September 2016, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been associated with the record.  

In the September 2011 notice of disagreement which initiated the appeal of the effective dates at issue, the Veteran explicitly cited his January 1984 claims, the May 1984 rating decision, and 38 C.F.R. § 3.105(a).  As such, the Board finds the Veteran has pending claims of clear and unmistakable error in the May 1984 rating decision in failing to award service connection for a TBI and related disabilities of the cervical spine and right upper extremity, claimed as residuals of his TBI and/or the in-service fall which resulted in his disabilities.  The AOJ has not yet adjudicated these motions and accordingly they are REFERRED to the AOJ for appropriate action.

The issues of whether new and material evidence has been received to reopen service connection for PTSD, a right hip disability, and a chest/lung disability are decided herein.  The remainder of the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2002 rating decision, the Veteran's service connection claim for PTSD was denied.  He did not perfect an appeal regarding this determination.  

2.  Evidence received since the December 2002 rating decision is new and material regarding the issue of service connection for PTSD, as it contains evidence not previously considered that has some tendency to establish an in-service stressor resulting in a current diagnosis of PTSD.  

3.  In a December 2002 rating decision, the Veteran's claim for service connection for arthritis of the right hip was denied.  He did not perfect an appeal regarding this determination.  

4.  Evidence received since the December 2002 rating decision is new and material regarding the issue of service connection for a right hip disability, as it contains evidence not previously considered that has some tendency to establish an in-service injury resulting in a current diagnosis of arthritis of the right hip.  

5.  In a December 2002 rating decision, the Veteran's service connection claim for a chest/lung disability was denied.  He did not perfect an appeal regarding this determination.  

6.  Evidence received since the December 2002 rating decision is new and material regarding the issue of service connection for a chest/lung disability, as it contains evidence not previously considered that has some tendency to establish a current diagnosis of a chest disability potentially the result of an in-service injury.  


CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  The December 2002 rating decision that denied service connection for arthritis of the right hip is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

4.  The criteria for reopening the Veteran's previously denied claim of service connection for a right hip disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

5.  The December 2002 rating decision that denied service connection for a chest/lung disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

6.  The criteria for reopening the Veteran's previously denied claim of service connection for a chest/lung disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  Moreover, there can be no prejudice to the Veteran in proceeding with the current action because of the favorable nature of the Board's decision to reopen service connection for PTSD, a right hip disability, and a chest/lung disability.  

II.  New and material evidence

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

a. PTSD

The Veteran seeks to reopen a service connection claim for PTSD.  Service connection for PTSD was most recently and finally denied by the RO in a December 2002 rating decision, at which time the RO found no evidence of an in-service stressor resulting in a current diagnosis of PTSD.  The RO noted that the Veteran had failed to respond to a request for details regarding the specific stressors alleged.  The Veteran did not perfect an appeal of this determination, and it became final.  

Since that time, the Veteran has, in written statements and March 2010 RO hearing testimony, provided specific details regarding an in-service stressor.  He has described a fall he sustained while on board ship, falling a significant distance to the deck below.  While the Veteran had previously reported this fall, he had not previously provided a date.  In his March 2010 testimony, however, the Veteran reported the incident occurred in April 1975.  Furthermore, additional evidence has been received suggesting a link between this incident and a current diagnosis of PTSD.  Specifically, in March 2007, a VA examiner diagnosed the Veteran with chronic PTSD as the result of unspecified trauma in service.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for PTSD has been received.  Specifically, the Veteran's more recent assertions regarding his in-service stressor are new, in that they were not of record at the time of the prior final denial.  These assertions are also not cumulative and redundant of evidence already of record, and are material, as they provide further details of an alleged in-service stressor.  Additionally, when combined with the March 2007 VA treatment notation, this evidence suggests a nexus between in-service trauma and a current diagnosis of PTSD, the lack of evidence of which was the basis of the prior final denial.  

This evidence is also material because it relates to an unestablished fact that is necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial by suggesting an in-service stressor resulting in a current diagnosis of PTSD.  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18 (2010).  

Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for PTSD.  At the time of the December 2002 denial, the record lacked evidence of an in-service stressor which could have resulted in a current diagnosis of PTSD.  The more recent medical evidence addresses this prior deficit in the record.  For this reason, the Board finds that the additional evidence received since the December 2002 decision is new and material to reopen service connection for PTSD.  38 C.F.R. § 3.156(a).  

b. Right hip

The Veteran seeks to reopen a service connection claim for a right hip disability.  Service connection for a right hip disability was most recently and finally denied by the RO in a December 2002 rating decision, at which time the RO found no evidence of in-service treatment for a right hip disorder.  The Veteran did not perfect an appeal of this determination, and it became final.  

Since that time, additional medical evidence has been received.  Specifically, a VA physician wrote in April 2008 that Veteran's hip pain "stems from previously severe sprains of the [sacro-iliac] joints and more likely as not had its origin based on the mechanism of the initial [in-service] fall."  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for a right hip disability has been received.  Specifically, the April 2008 physician's statement is new, in that it was not of record at the time of the prior final denial.  This statement is also not cumulative and redundant of evidence already of record, and is material, as it provides a nexus between a current right hip disability and an in-service incident.  

This evidence is also material because it relates to an unestablished fact that is necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial by suggesting an in-service injury resulting in a current right hip disability.  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18 (2010).  

Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a right hip disability.  At the time of the December 2002 denial, the record lacked evidence of an in-service disease or injury which could have resulted in a current diagnosis of a right hip disability.  The more recent medical evidence addresses this prior deficit in the record.  For this reason, the Board finds that the additional evidence received since the December 2002 decision is new and material to reopen service connection for a right hip disability.  38 C.F.R. § 3.156(a).  

c. Chest/lung disability

The Veteran seeks to reopen a service connection claim for a chest/lung disability.  Service connection for a chest/lung disability was most recently and finally denied by the RO in a December 2002 rating decision, at which time the RO found no evidence of a current disorder of the chest or lungs.  The Veteran did not perfect an appeal of this determination, and it became final.  

Since that time, additional medical evidence has been received.  Specifically, a private physician wrote in December 2005 that Veteran had current chest pain of an unspecified nature.  Regarding these complaints, the examiner commented that the Veteran's "musculoskeletal complaints [date] back to 1973 all due to some type of trauma while on active military duty."  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for a chest/lung disability has been received.  Specifically, the December 2005 physician's statement is new, in that it was not of record at the time of the prior final denial.  This statement is also not cumulative and redundant of evidence already of record, and is material, as it suggests a current disability of the chest or lungs, and a nexus to an in-service injury.  

This evidence is also material because it relates to an unestablished fact that is necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial by suggesting a current chest/lung disability.  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18 (2010).  

Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a chest/lung disability.  At the time of the December 2002 denial, the record lacked evidence of a current chest/lung disability.  The more recent medical evidence addresses this prior deficit in the record, and suggests a possible nexus with service.  For this reason, the Board finds that the additional evidence received since the December 2002 decision is new and material to reopen service connection for a chest/lung disability.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, service connection for PTSD is reopened.  

New and material evidence having been received, service connection for a right hip disability is reopened.  

New and material evidence having been received, service connection for a chest/lung disability is reopened.  


REMAND

Service connection for a psychiatric disability, to include PTSD

Service connection for PTSD having been reopened, it may now be considered on the merits.  In reviewing the Veteran's claim, the Board finds it is more appropriately characterized as entitlement to service connection for a psychiatric disability, to include PTSD.  The Veteran has cited several psychiatric diagnoses in his assertions before VA, including PTSD, depression, and anxiety.  Most recently, in his pleadings before the Court, he has asserts a possible mood disorder resulted from his in-service head injuries.  Therefore, the claim has been construed by the Board as service connection for a psychiatric disability, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Next, as noted above, the record reflects several psychiatric diagnoses, including depression, PTSD, and an anxiety disorder.  Moreover, at least one examiner has suggested these may be linked to an incident of service.  The Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, remand is required in order that such an examination and opinion be afforded the Veteran.  

Service connection for right hip and chest/lung disabilities

The Veteran asserts he sustained right hip and chest or lung disabilities as the result of in-service injuries.  Review of the service treatment records indicate the Veteran sustained several falls during service, including a December 1973 fall of approximately 20 feet off a ladder.  His fall rendered him unconscious for a brief period, according to the in-service treatment report.  He has reported pain of the right hip and chest since that time.  The Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); Id.  Therefore, remand is required in order that such an examination and opinion be afforded the Veteran.  

Service connection for jungle rot

The Veteran seeks service connection for a skin disability, claimed as jungle rot.  He contends he first began to experience a skin rash during service while stationed on Guam, a hot and humid environment.  He further asserts he has experienced recurrent skin rashes since that time.  

Service treatment records indicate he was seen in May 1973 for chemical burns to his hands.  In February 1975, he sought treatment for itching and cracking of the feet.  Athlete's foot was diagnosed and he was provided with foot powder.  In June 1975, he reported a rash in the groin region.  Various topical powders were tried, without positive results.  A dermatological consultation noted eruptions present along the upper thighs.  Mixed intertrigo was diagnosed.  He was given medication and told to return as needed.  In his hearing testimony, the Veteran has stated he has experienced similar skin rashes since service.  Though a layperson, the Veteran is competent to testify regarding such observable symptomatology as a skin rash.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Board finds the totality of the evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Remand is therefore required to afford him such an examination and opinion.  

Service connection for hearing loss/vertigo

The Veteran seeks service connection for a disorder characterized by hearing loss and/or vertigo.  In its prior January 2015 action, the Board ordered the agency of original jurisdiction to afford the Veteran a VA examination and opinion regarding such a disability.  To date, no such examination or opinion has been afforded the Veteran.  A remand by the Board bestows on an appellant a right to substantial compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  Another remand is therefore required to afford the Veteran the examination ordered by the Board.  

Increased ratings for cervical spine and right upper extremity disabilities

The Veteran seeks service connection for disabilities of the right upper extremity and cervical spine.  Unfortunately, remand of these issues is needed for new VA examinations compliant with a recent precedential decision of the Court.  In that case, Correia v. McDonald, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  28 Vet. App. 158 (2016).  That final sentence of 38 C.F.R. § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In this case, none of the VA orthopedic examinations provided separate findings for passive verses active motion, in both weight-bearing and nonweight-bearing.  Accordingly, new examinations are necessary. 

Earlier effective dates

The Veteran contests the effective dates assigned for the awards of service connection for TBI and a right upper extremity disability.  He has also contested the effective dates assigned for an increased rating for a cervical spine disability, and for a TDIU.  He contends, in essence, that effective dates back to January 1984, when he initially filed a VA compensation claim, are warranted.  He has further asserted that a May 1984 rating decision erroneously denied him these benefits.  

Upon review of the record, the Board finds the Veteran has claimed, in essence, that the May 1984 rating decision was the result of clear and unmistakable error.  A previous RO determination that was final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a).  In the September 2011 notice of disagreement which initiated the appeal of the effective dates at issue, the Veteran explicitly cited his January 1984 claims, the May 1984 rating decision, and 38 C.F.R. § 3.105(a).  As such, the Board finds the Veteran has pending claims of clear and unmistakable error in the May 1984 rating decision in failing to award service connection for a TBI and related disabilities of the cervical spine and right upper extremity, claimed as residuals of his TBI and/or the in-service fall which resulted in his disabilities.  As these claims are inextricably-intertwined with the earlier effective date issues on appeal, remand is required in order for the agency of original jurisdiction to first address the Veteran's clear and unmistakable error claims before the Board may adjudicate these other claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  For the same reasons, the earlier effective date claim for the award of a TDIU must also be remanded, as it is also inextricably intertwined with the Veteran's pending clear and unmistakable error claims.  Id.  

All issues

Finally, the Board notes that the Veteran has reported on several occasions, most recently during his September 2016 Board hearing, that he receives ongoing VA treatment from the VA Loma Linda Healthcare System.  While the RO has in the past requested such treatment records, the most recent such request dates to September 2014, nearly three years ago.  Therefore, an additional request for more recent VA records is warranted, as these records are potentially pertinent to the various issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Request any treatment records not already received for the Veteran from the VA Loma Linda Healthcare System, or any other VA facilities at which he has received treatment.  If no such records are available, that fact must be noted within the record.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed acquired psychiatric disorder(s), to include PTSD.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.  The examiner should provide opinions as to the following:

a)	Does the Veteran currently have a chronic, acquired psychiatric disorder, to include PTSD? 

b)	For any diagnosed acquired psychiatric disorder, other than PTSD, the examiner should state whether that disorder at least as likely as not (50 percent or greater probability) had its origin during, or is in some way the result of, the Veteran's period of active military service.  The examiner should specifically address the Veteran's documented head injuries in service, and provide an opinion which addresses whether these injuries could have resulted in a psychiatric disability.  

c)	If PTSD is diagnosed, the examiner is requested to identify the diagnostic criteria, including the specific stressor or stressors supporting the diagnosis.  The examiner is reminded that several falls resulting in head injuries are documented within the service treatment records.  

A thorough rationale should be provided for all opinions expressed.  If the examiner cannot address any questions posed by this remand without resorting to speculation, the examiner must explain why speculation is required.  

3.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any current disabilities of the right hip and chest/torso.  The claims file must be made available to the examiner(s) for review and answers shall be provided to the following questions: 

A) Does the Veteran have any current disabilities of the right hip and/or chest/torso that were present during the appeal period?

B) For each and/or every disability diagnosed, the examiner must state whether it is at least as likely as not that the condition is related to, or had its onset during, active military service?  The examiner is requested to specifically address the effect the Veteran's in-service injuries, to include falls documented in the service treatment records, may have had on his claimed disabilities.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  Schedule the Veteran for a VA dermatological examination to determine the nature and etiology of any current skin disabilities.  The claims file must be made available to the examiner(s) for review and answers shall be provided to the following questions: 

A) Does the Veteran have any current skin disabilities that were present during the appeal period?

B) For each and/or every disability diagnosed, the examiner must state whether it is at least as likely as not that the condition is related to, or had its onset during, active military service?

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

5.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any recently diagnosed hearing loss disability and vertigo.  The claims file must be made available to the examiner(s) for review and answers shall be provided to the following questions: 

A) Does the Veteran have hearing loss disability and/or vertigo that was present during the appeal period?

B) For each and/or every disability diagnosed, the examiner must state whether it is at least as likely as not that the condition is related to, or had its onset during, active military service or within one-year of separation from service.  In this regard, the Veteran's treatment for a concussion in service and the December 2005 opinion from Dr. A.T. should be discussed.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

6.  Schedule the Veteran for a VA examination to evaluate the severity of the service-connected joints currently on appeal, the cervical spine and right upper extremity.  The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's affected joints. 

Range of motion for each joint should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

7.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


